United States Court of Appeals
                      For the First Circuit


No. 14-2042

                  JOSE RICARDO PERALTA SAUCEDA,

                           Petitioner,

                                v.

                        LORETTA E. LYNCH,*
              Attorney General of the United States,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                              Before

                    Torruella, Lynch, Kayatta,
                          Circuit Judges.


     Carlos E. Estrada and Estrada Law Office, on brief for
petitioner.
     James A. Hurley, Attorney, Office of Immigration Litigation,
U.S. Department of Justice, Civil Division, Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Civil Division, and
Stephen J. Flynn, Assistant Director, Office of Immigration
Litigation, on brief for respondent.




     *    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr., as the respondent.
October 14, 2015
           LYNCH, Circuit Judge.              Jose Ricardo Peralta Sauceda

petitions for review of the Board of Immigration Appeals' (BIA)

affirmance of an immigration judge's (IJ) decision that he was not

eligible for cancellation of removal because he failed to meet his

burden of proving by a preponderance of the evidence that he had

not previously been convicted of a "crime of domestic violence."

Peralta Sauceda concedes that he cannot provide competent evidence

that would compel a finding that he was not convicted of a "crime

of domestic violence." We deny his petition for review, consistent

with the views of five other circuits.

                                       I.

           Peralta   Sauceda,     a    native    and   citizen    of    Honduras,

entered the United States illegally on December 23, 1993.                      On

December 11, 2006, Peralta Sauceda pleaded guilty to Count One of

a criminal complaint that charged him with assaulting his wife in

violation of Me. Rev. Stat. Ann. tit. 17-A, § 207(1)(A), which

states that "[a] person is guilty of assault if: A. The person

intentionally, knowingly or recklessly causes bodily injury or

offensive physical contact to another person." On August 29, 2007,

the Department of Homeland Security served Peralta Sauceda with a

Notice to Appear, charging him with removability as an alien

present   without    being    admitted      or   paroled.        See    8   U.S.C.

§   1182(a)(6)(A)(i).        At   a   preliminary      hearing,    he   conceded

removability and requested cancellation of removal.               See 8 U.S.C.


                                      - 3 -
§ 1229b(b)(1).   At the July 29, 2009 merits hearing, the question

was raised whether his assault conviction qualified as a "crime of

domestic violence" under 8 U.S.C. § 1227(a)(2)(E)(i), thereby

disqualifying him from eligibility for cancellation of removal.

See 8 U.S.C. § 1229b(b)(1)(C).

          On September 19, 2013, after a series of appeals to and

remands from the BIA concerning the applicability of the modified

categorical approach to the Maine assault statute, the IJ issued

her final order pretermitting Peralta Sauceda's application for

cancellation of removal.    In performing the modified categorical

approach analysis, the IJ found that the record as presented showed

that Peralta Sauceda had pleaded guilty to committing a domestic

violence crime, but that the record was inconclusive as to whether

he was convicted under the "bodily injury" prong or the "offensive

physical contact" prong of the Maine statute. As the BIA had held,

only a conviction under the "bodily injury" prong would qualify as

a federal "crime of domestic violence" and render him ineligible

for cancellation of removal.

          The IJ had previously issued an order to the parties on

July 23, 2013, granting them additional time to provide "any other

part of the record of conviction" that could clarify under which

prong he was convicted.    Peralta Sauceda informed the IJ on August

1, 2013 that he was unable to secure any other documents because




                                 - 4 -
the Superior Court of the county where he was convicted does not,

in misdemeanor cases, maintain copies of the documents he needed.

             In light of this admission, the IJ held in her final

order that Peralta Sauceda was not eligible for cancellation of

removal because he had failed to meet his burden of proving by a

preponderance of the evidence that his 2006 assault conviction was

not a "crime of domestic violence."              The BIA affirmed.          This

petition for review followed.

                                      II.

             Since "the BIA adopted and affirmed the IJ's ruling, and

discussed some of the bases for the IJ's opinion, we review both

the BIA's and IJ's opinions."         Idy v. Holder, 674 F.3d 111, 117

(1st Cir. 2012).       We review legal conclusions de novo, while

affording "appropriate deference to the BIA's interpretation of

immigration statutes."        Ruci v. Holder, 741 F.3d 239, 242 (1st

Cir. 2013).

             In removal proceedings, the statute provides that "[a]n

alien applying for relief or protection from removal has the burden

of   proof   to   establish   that   the     alien   --   (i)   satisfies   the

applicable eligibility requirements."           8 U.S.C. § 1229a(c)(4)(A).

The applicable regulations similarly state:

             The respondent shall have the burden of
             establishing that he or she is eligible for
             any requested benefit or privilege and that it
             should be granted in the exercise of
             discretion.   If the evidence indicates that


                                     - 5 -
            one or more of the grounds for mandatory
            denial of the application for relief may
            apply, the alien shall have the burden of
            proving by a preponderance of the evidence
            that such grounds do not apply.

8 C.F.R. § 1240.8(d).

            By requesting cancellation of removal, Peralta Sauceda

undertook    the   burden   of    proving    his   eligibility   for   relief.

Peralta Sauceda does not challenge the IJ's determination that

there was enough evidence in the record to place upon him the

burden of proving that he had not been convicted of a "crime of

domestic violence."     In order to establish eligibility for relief,

Peralta Sauceda must prove by a preponderance of the evidence that

he was not convicted under the "bodily injury" prong of the Maine

statute.

            Peralta Sauceda states that the Maine courts do not

maintain such records as would establish under which prong of the

Maine statute he was convicted.        His appeal essentially boils down

to the argument that he made good-faith efforts to find this

evidence, that its unavailability is not his fault, and so the

IJ's order is not fair.          But that is not how a burden of proof

works.     It is hornbook law that the allocation of the burden of

proof determines "which of two contending litigants loses when

there is no evidence on a question or when the answer is simply

too difficult to find."          Burden of Proof, Black's Law Dictionary

(10th ed. 2014).


                                     - 6 -
            Congress spoke clearly when it chose to place the "burden

of proof" on the alien requesting cancellation of removal.       After

all, cancellation of removal is not a context in which the alien

is "in the dock facing criminal sanctions," but is instead one in

which the alien seeks "the government's largesse to avoid removal."

Salem v. Holder, 647 F.3d 111, 119 (4th Cir. 2011).     We join five

other circuits who have held that an inconclusive record cannot

satisfy an alien's burden of proving eligibility for discretionary

relief.   See Syblis v. Att'y Gen. of the U.S., 763 F.3d 348, 355–

57 (3d Cir. 2014); Sanchez v. Holder, 757 F.3d 712, 720 & n.6 (7th

Cir. 2014); Young v. Holder, 697 F.3d 976, 988–90 (9th Cir. 2012)

(en banc); Salem, 647 F.3d at 116–20; Garcia v. Holder, 584 F.3d

1288, 1289–90 (10th Cir. 2009).     But see Martinez v. Mukasey, 551

F.3d 113, 121–22 (2d Cir. 2008).

                                 III.

            Peralta Sauceda also argues that it was improper for the

IJ not to consider the fact that his conviction was under a general

assault statute even though Maine now has a separate domestic

violence statute.      But as Peralta Sauceda admits, the Maine

domestic violence statute was not passed until after he tendered

his guilty plea, making this argument irrelevant.      His appeal to

Matter of Silva-Trevino, 26 I. & N. Dec. 550 (A.G. 2015), is

similarly     misguided   because    Silva-Trevino   concerned     the




                                - 7 -
determination of whether an offense qualifies as a crime involving

moral turpitude, not a crime of domestic violence.

                               IV.

          The petition for review is denied.




                              - 8 -